FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 16, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 C. ELI-JAH HAKEEM
 MUHAMMAD, also known as
 Christopher Mitchell,

               Petitioner - Appellant,                   No. 09-1113
          v.                                             (D. Colorado)
 R. WILEY, FCC/ADMAX Warden,                   (D.C. No. 1:09-CV-00049-ZLW)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The court therefore orders the case submitted without oral argument.

      C. Eli-Jah Hakeem Muhammad, a federal prisoner proceeding pro se,

appeals the district court’s denial of the habeas corpus application he filed


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
pursuant to 28 U.S.C. § 2241. The record indicates Muhammad filed a § 2241

habeas application in the United States District Court for the District of Colorado

on January 13, 2009. The case was docketed as Case No. 09-CV-00049. In this

application, Muhammad raised claims relating to a prison disciplinary hearing

held in response to the filing of an incident report numbered 1703407 (“IR

1703407”). The district court’s docket sheet indicates Muhammad filed a second

§ 2241 habeas application on January 27, 2009. This application challenged a

prison disciplinary proceeding relating to an incident report numbered 1703408

(“IR 1703408”). It appears the district court treated this second § 2241

application as superceding the application filed on January 13, 2009.

Consequently, it was not assigned a second case number.

      On February 18, 2009, the district court entered an order in Case No. 09-

CV-00049 dismissing the § 2241 application filed on January 27, 2009. Applying

the standards set out in Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974), to the

due process claims raised in the January 27th application, the court concluded

Muhammad was not entitled to relief. It is clear from the order that the district

court only considered the claims related to IR 1703408 which were raised in the

January 27th application. Muhammad then filed a motion pursuant to Rule 59(e)

of the Federal Rules of Civil Procedure, seeking reconsideration of the court’s

order. He argued the court erroneously ruled on the claims related to IR 1703408



                                         -2-
instead of the claims related to IR 1703407. The district court denied the motion

and this appeal followed.

      In his appellate brief, Muhammad argues Case No. 09-CV-00049 involved

the claims related to IR 17034807 and, thus, the district court erred when it

instead adjudicated the claims related to IR 17034808. We agree. Our review of

the record confirms the district court erroneously failed to either docket

Muhammad’s January 27th habeas application as a separate § 2241 action or

consolidate the two § 2241 applications. Thus, the court erred when it resolved

the claims related to IR 17034808 in Case No. 09-CV-00049 instead of the claims

related to IR 17034807. Accordingly, we reverse the judgment dismissing Case

No. 09-CV-00049 and remand the matter to the district court for further

proceedings not inconsistent with this opinion. Muhammad’s motion to proceed

in forma pauperis on appeal is granted

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-